Citation Nr: 1526951	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  07-14 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder, including as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.  The Veteran thereafter served with a reserve component from July 1981 to July 1992.  

This matter comes before the Board of Veterans'' Appeals (Board) on appeal from an August 2006 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video conference hearing in October 2008; a transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in December 2008, August 2011, and February 2014 when it was remanded for additional development.  


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, a skin disability.  


CONCLUSION OF LAW

The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of May 2006 and December 2011 letters.  The May 2006 letter was sent prior to the initial RO decision in this matter.  The May 2006 letter informed him of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The May 2006 and December 2011 letters informed the Veteran of evidence required to substantiate secondary service connection.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claims.  The May 2006 letter also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An August 2014 supplemental statement of the case readjudicated the matter after the Veteran and his representative had opportunity to respond.  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment and personnel records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  He was afforded VA examinations in April 2010, January 2012, and May 2014.  As will be discussed in greater detail below, the Board finds that the overall record is adequate to properly address the issues presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In light of the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

As referenced above, the threshold criteria for establishing service connection for any disability, to include a skin disability, is evidence of a current diagnosis of the claimed condition.  However, in the instant case, the Board finds that the totality of the evidence fails to reflect such a diagnosis.  

The Veteran's service treatment records are silent for findings, treatment, or diagnoses relating to a skin disability.  On February 1969, the Veteran's skin was found to be normal on clinical evaluation, and he denied having or having had a skin disease.  

The instant claim for service connection for a skin disability was received in April 2006.  

At the October 2008 video conference hearing, the Veteran testified that something fell on him from the bushes while he was in Vietnam, and that he presently experiences needles in back, along with a burning sensation on his back, neck, and head when he is hot.  The Veteran indicated he has rashes on his arms and elbows, about every two to three months, and that he self-medicates the rashes with creams.  

On April 2010 VA examination, the examiner found that the Veteran had no skin rashes.  The examiner further found that there was no skin disease at present to comment on and whether the course of the disease was intermittent or constant.  It was noted that the Veteran was on no treatment for any kind of skin disability.  

On January 2012 VA examination, the Veteran indicated that his claimed skin disability was not a rash on his skin, but rather was a burning sensation that begins in the back of his head and neck, and predominantly goes to the right side of his face.  He reported that these symptoms particularly occur in the sunlight and in the heat.  The examiner noted that he found nothing dermatological in order to provide an etiological opinion.  It was recommended that the Veteran undergo a neurologic examination to determine the cause of the Veteran's symptoms.  

On May 2014 VA examination, the Veteran reported that his skin felt like it was burning in Vietnam, and that now when he is outside or in a hot room, it feels as if his head is burning, along with his neck, down his back, and that his symptoms have become more severe as time has passed.  On physical examination, the examiner noted that the Veteran's skin appeared normal.  It was found that there was no evidence of any skin condition at the present time.  The examiner further opined that it was less likely than not that the Veteran's skin disability was proximately due to or the result of his service-connected PTSD.  It was explained that while PTSD may cause somatic complaints to develop, the Veteran does not report that his skin symptoms are worse during a PTSD attack, but that they are worse during sun exposure or when it's hot.  It was further indicated that the Veteran's skin symptoms did not sound as if they were peripheral neuropathy.  

As noted above in the Introduction, the Veteran's active service included service in the Republic of Vietnam during the Vietnam era, and it is conceded that he was exposed to herbicides.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disability, under any theory of entitlement, as he does not have a current diagnosis, or persistent or recurrent symptoms of a skin disability related to his military service.  

The Board notes that the Veteran's service treatment records are silent for complaints or treatment regarding a skin disability.  As indicated above, on February 1969 service separation medical examination, the Veteran's skin was normal on clinical evaluation, and the Veteran denied having or having had any skin diseases.  Post-service treatment records show no complaints or diagnoses relating to a skin disability.  See, e.g., December 2007, August 2009, October 2012, August 2013 VA treatment reports (noting there was no evidence of a rash on physical examination).  Moreover, the Veteran has been afforded multiple VA examinations which have found no evidence of a skin disability.  

Based on the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a skin disability.  While the Veteran is certainly competent to report the symptoms that he experiences, particularly a burning-type sensation on his skin, he is not competent to diagnose an underlying skin disability, and there is no evidence of a diagnosis to account for his reported symptomatology.  Given the lack of competent evidence showing the Veteran has a skin disability, the claim for a skin disability must be denied.  Brammer, 3 Vet. App. at 225.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for a skin disability is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


